Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered September 28, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing her, as a second violent felony offender, to a term of 8 to 16 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years, and otherwise affirmed.
Since the majority of defendant’s numerous prior convictions were theft-related and thus highly relevant to credibility, the court’s ruling permitting elicitation of the fact that two of defendant’s prior convictions were for petit larceny was an appropriate exercise of discretion (People v Sandoval, 34 NY2d 371, 377; People v Post, 235 AD2d 299, lv denied 90 NY2d 862).
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Williams, Andrias and Colabella, JJ.